

115 HR 1994 IH: VETERAN Act
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1994IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Bilirakis introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to make improvements to the information technology
			 system of the Veterans Benefits Administration of the Department of
			 Veterans Affairs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Vocational Education and Training Enhancements for Reintegration Assistance Now Act or the VETERAN Act. 2.Improvement of information technology of the veterans benefits administration of the department of veterans affairs (a)Processing of certain educational assistance claimsThe Secretary of Veterans Affairs shall, to the maximum extent possible, make such changes and improvements to the information technology system of the Veterans Benefits Administration of the Department of Veterans Affairs to ensure that—
 (1)to the maximum extent possible, all original and supplemental claims for educational assistance under chapter 33 of title 38, United States Code, are adjudicated electronically; and
 (2)rules-based processing is used to make decisions with respect to such claims with little human intervention.
 (b)Implementation planNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a plan to implement the changes and improvements described in subsection (a).
 (c)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the implementation of the changes and improvements described in subsection (a).
 (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs $30,000,000 to carry out this section during fiscal years 2017 and 2018.
			